Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on May 13, 2021 is acknowledged.

Claims 1-9 are pending.  Claims 3-4, 7-9 are withdrawn.  Claims 1-2, 5-6 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subject" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 5-6 depend on claim 1.
The term "stabilized" in claim 1 is a relative term which renders the claim indefinite.  The term "stabilized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discussion of “stable” is different for each patient in the example.  It is not clear what is the metes and bounds of the term to determine when the progression of the cancer has been stabilized.  Claims 2, 5-6 are depend on claim 1 and encompass the term.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard (WO 2007/135546), and Oriuchi et al. (Annals of Nuclear Medicine, 2005).
	Simard teaches the method of treating human patients with colon tumors administering pharmaceutical composition comprising IgG1 monoclonal antibody against IL-1α and pharmaceutical acceptable vehicle where the metastatic lesions were smaller compared to control without the antibody administration (Figure 1D; page 1, paragraph 3; page 4, paragraph 10-11; page 6, paragraph 18; page 7, paragraph 20; page 8, paragraph 23; page 9, paragraph 24; page 10-page 14, paragraph 34; page 15, paragraph 38, 40; page 20, paragraph 51-52).  Simard teaches method treating solid tissue cancer including lung (page 7, para 20).  Simard teach a method of treaing with mouse anti-human IL-1α antibodies and anti-mouse anti-IL-1α antibody (page 9).  Simard teaches the treatment of human cancer (paragraphs 10 and 44-45).  Furthermore, the administered antibody had tumoricidal action (15, paragraph 38).   The size of the metastatic lesion is greater in control mice than in antibody treated animals (page 14).  The administration of the antibody inherently will reduce the size of the cancerous tumor.  Simard teach the antibody against human IL-1alpha (paragraphs 35, 40, 42, 44-45).   Simard does not teach a human subject is one whose cancer has progressed after treatment with chemotherapy, radiotherapy or biologic agents. 
Oriuchi et al. teach the method of radiotherapy treatment of tumor (page 363).  Oriuchi et al. teach that "… future studies should focus on new strategies of targeting, locoregional application, and combination therapy."
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of treatment of Simard in patients whose cancer has .
	
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard (WO 2007/135546), and Oriuchi et al. (Annals of Nuclear Medicine, 2005) as applied to claims 1-2 above, and further in view of Hanna et al. (J. Clin. Oncol., 2006).
 	The teaching of Simard and Oriuchi are discussed above.  Simard and Oriuchi do not teach the metastatic non-small cell lung cancer.
	Hanna et al. teach the method of treating progressive metastatic non-small cell lung cancer stage IIIB/IV who have had at least one chemotherapy regimen for metastic disease with cetuixmab antibody (page 5254).  Hanna teach that NSCLC progression of cancer is inevitable  in initially treated patients and therapeutic options in second-line setting and beyond are limited.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the Simard and Oriuchi teaching of administering IL-1α antibody to treat the NSCLC as taught by Hanna et al.  One of ordinary skill in the art would be motivated by the Hanna teaching that second line treatment are needed for progressive treatment of NSCLC.  One of ordinary skill in the art would also have been motivated by the teaching of Simard to treat lung cancer of which NSCLC is one type of lung cancer. The inherent outcome of tumor reduction is a stabilized outcome.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646